EXUM, Chief Justice.
Under the rationale and holding in HCA Crossroads Residential Ctrs. v. N.C. Dept. of Human Res., 327 N.C. 573, 398 S.E.2d 466 (1990), the final decision of the Department of Human Resources *82entered 11 August 1989 is vacated. The Department must issue the Certificate of Need for which the petitioner-appellant has applied. The matter is remanded to the Department for further proceedings not inconsistent with this decision. Durham Meridian Partnership v. N.C. Dept. of Human Res., 327 N.C. 586, 398 S.E.2d 474 (1990).
Vacated and remanded.